Citation Nr: 1223242	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 10 percent for left retropatellar pain syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to February 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In a June 2012 statement, the Veteran's representative noted that the Veteran's last VA examination (dated in November 2007) is over 30 months old and that the Veteran had indicated that her service-connected left retropatellar pain syndrome had worsened.  In light of the allegations of worsening conditions and the extent of time since the Veteran was last examined, the Board finds that another VA examination is necessary.  38 C.F.R. § 3.327(a).  Additionally, since the Veteran's claim is being remanded for additional development, any records of treatment she has received for her claimed disability during the appeal period (i.e., those records not already associated with the claims file), should continue to be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following: 

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation she has received for her left retropatellar pain syndrome, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified. 

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the severity of her left retropatellar pain syndrome.  The Veteran's claims file should be reviewed and a full medical history elicited.  All findings should be reported in detail, and any indicated tests or studies should be completed (to specifically include active and passive ranges of motion, with any further limitation of motion due to pain reported.  The examiner should note whether the disability results in weakened movement, excess fatigability, or incoordination.  The examiner should explain the rationale for all opinions. 

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


